State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 5, 2015                    105983
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

BENJAMIN LaPOINT,
                    Appellant.
________________________________


Calendar Date:   December 2, 2014

Before:   McCarthy, J.P., Garry, Egan Jr. and Lynch, JJ.

                              __________


     G. Scott Walling, Schenectady, for appellant.

      J. Anthony Jordan, District Attorney, Fort Edward (Sara E.
Fischer of counsel), for respondent.

                              __________


      Appeal from a judgment of the County Court of Washington
County (McKeighan, J.), rendered April 12, 2013, convicting
defendant upon his plea of guilty of the crime of criminal
possession of stolen property in the third degree.

      In satisfaction of a four-count indictment, defendant
pleaded guilty to criminal possession of stolen property in the
third degree, waived his right to appeal and was sentenced in
accordance with the plea agreement to a prison term of 1b to 5
years. Defendant now appeals, and appellate counsel seeks to be
relieved of his assignment on the ground that there are no
nonfrivolous issues to be raised on appeal. Upon our review of
the record and defense counsel brief, we agree. Accordingly, the
judgment is affirmed and counsel's request for leave to withdraw
is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied
67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633
                              -2-                  105983

[2001]).

     McCarthy, J.P., Garry, Egan Jr. and Lynch, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court